Citation Nr: 0322382	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  93-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a separate, compensable initial rating for 
left ear tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1983 to 
June 1990.  He also had a period of active duty with the 
National Guard from February to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in relevant part, denied service connection for a 
low back disability; and left ear tinnitus.  

In April 1995, the Board, in relevant part, remanded the 
issue of entitlement to service connection for a low back 
disability to the RO for additional development.  
Subsequently, in February 1997, the Board, in relevant part, 
remanded the issues of entitlement to service connection for 
a low back disability and left ear tinnitus to the RO for 
further development.  

In a September 2001 decision, the Board, in relevant part, 
granted service connection for left ear tinnitus and again 
remanded the issue of entitlement to service connection for a 
low back disability.  The case has now been returned to the 
Board for appellate review.  

The issue of entitlement to a separate, compensable initial 
rating for left ear tinnitus will be addressed in the Remand 
portion of this decision.  

The Board notes that, in the February 1997 decision, the 
Board granted service connection for temporomandibular joint 
syndrome, and migraines; denied service connection for a 
gastric disability, a chronic disability manifested by 
palpitations and chest pain, a neck disability, acquired 
defective vision, and the loss of use of a creative organ 
with low sperm count; and granted a 10 percent rating for 
persistent right ear tinnitus.  In the September 2001 
decision, the Board denied service connection for prostatitis 
and denied an increased rating for residuals of a left 
varicocelectomy.  These issues are no longer in appellate 
status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A chronic low back disability was initially manifested 
years after service and has not been shown by competent 
(clinical) evidence to be related service.

3.  Arthritis of the lumbosacral spine was not manifest to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
lumbosacral spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2002); 
67 Fed. Reg. 67792-67793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309(a) (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Service medical records do not show any complaints related to 
the veteran's low back.  In Reports of Medical History 
completed in August 1982 and May 1990, the veteran responded 
that he did not have any recurrent back pain.  In a Report of 
Medical History completed in October 1993 while in the 
Reserves, the veteran responded that he had recurrent back 
pain.  

Initially, the veteran asserted that his current back 
disability was caused by the use of spinal anesthesia for 
surgery that was performed in service in 1984.  Currently, he 
has asserted that he injured his low back when he crashed an 
all-terrain vehicle into a tree.  He reported that after he 
hit his head on a tree, the handle bar of the bicycle landed 
on his back.  

Private medical records from the Harvard Community Health 
Plan, dated from December 1991 to May 1992, reflect that the 
veteran was seen for complaints of an occasional achy low 
back.  In December 1991, he indicted that he felt stiff when 
he woke up in the morning, but he could not remember any 
specific thing that provoked it.  He went to a chiropractor 
without much result.  Clinical evaluation revealed good range 
of motion in the back, and negative straight-leg raising.  
The hips and sacroiliac joints were unremarkable.  In May 
1992, he was seen for complaints of low back pain on a 
chronic basis.  He indicated that it had been more 
symptomatic of late.  Physical examination showed no 
tenderness in the back, and he had full range of motion in 
the spine and hips.  Straight-leg raising was negative.  The 
assessment was low back pain.  

In a June 1992 letter, C.J.H., D.C. (Dr. H.), reported that 
he had treated the veteran in April 1990 for complaints of 
lumbar spine pain that had been present for two years.  Range 
of motion was restricted to two-thirds of normal.  Reflexes 
in the left knee and ankle were diminished, and there was 
sensitivity in the lumbar and sacroiliac regions on the left 
side.  X-rays showed loss of normal lumbar curve, and a 
severe lateral subluxation at T10-11 which demonstrated 
"some type of trauma in the not too distant past."  
Attempts to obtain the clinical records from the chiropractor 
were unsuccessful because he responded that he could not 
locate the veteran's file.  

A June 1995 VA X-ray report indicates that the veteran's 
lumbar spine was negative for fracture or subluxation, and 
the vertebral bodies, pedicles and joint spaces appeared 
normal.  The impression was a negative study of the lumbar 
spine.  However, upon examination in June 1995, the examining 
orthopedist noted that X-ray examination of the lumbosacral 
spine revealed posterior narrowing of the L5-S1 disc space.  
Clinical evaluation revealed normal curves of the back with 
no significant muscle spasm or tenderness.  Flexion was to 60 
degrees and extension was to 20 degrees with complaints of 
stiffness.  Right straight-leg raising test was 45 degrees 
with a positive Lasegue phenomenon and the left was 60 
degrees with negative Lasegue phenomenon.  The diagnoses were 
lumbosacral strain manifested by complaints of constant low 
back pain with acute exacerbation and positive right 
straight-leg raising test for sciatica; and  spondylosis of 
the lumbosacral spine.  

The veteran underwent additional VA spine examinations in May 
1997 and April 1999.  In May 1997, he gave a history of a 
motorcycle accident in August 1984.  He reported he had hit a 
tree, that his neck had snapped, and that he also struck his 
lower back.  He indicated he reported these complaints at the 
time; but they were not noted in the medical records.  He 
continued to have back pain since that time which went down 
his left leg.  He also experienced stiffness in the back.  
Clinical evaluation revealed that the back had a normal curve 
and there was no tenderness or muscle spasms.  Range of 
motion was normal with extension to 30 degrees and flexion to 
90 degrees. He was able to rotate 30 degrees in both 
directions.  Straight-leg raising stopped at 45 degrees 
because of pain behind the knees and in the hamstrings.  
There was no pain in the back on this maneuver.  Deep tendon 
reflexes were normal at the patellar and ankle levels.  X-
rays showed degenerative joint disease of a mild nature in 
the lower thoracic vertebrae at T10-11, with reduced heights 
between them.  The radiologist indicated that this was 
probably a normal variation.  There was no evidence of old 
compression fracture or other trauma to the area.  There was 
no spondylitis or spondylolisthesis.  Films from 1995 were 
also reviewed and it was noted that the findings were found 
to be normal at that time.  The examiner concluded that there 
was no objective evidence of disease in the lumbosacral 
spine.  The diagnosis was lower sacral spine minimal 
degenerative joint disease which was not consistent with the 
veteran's complaints.  

In April 1999, the veteran gave a history of hitting a tree 
while he was driving an all-terrain vehicle.  He reported he 
had hit his head and was struck in the back by the handle bar 
of the vehicle.  In September 1998, he was involved in a 
motor vehicle accident.  Physical examination revealed that 
straight-leg raising was normal in the sitting position, but 
he complained of pain in the supine position at 70 degrees on 
the right and 45 degrees on the left.  He was able to twist 
his back 30 degrees to the right and 20 degrees to the left; 
side bending was to 20 degrees bilaterally.  Flexion was to 
30degrees and extension was to 8 degrees.  Deep tendon 
reflexes were normal, equal, and symmetrical.  There was some 
tenderness in the mid-back at the lumbosacral junction to 
deep pressure, but there were no muscle spasms.  X-rays 
showed that the bony structures were in normal position and 
alignment.  There was slight compression of T11 with 
osteophyte formation.  Otherwise the vertebrae were normal.  
The diagnosis was chronic back strain evidenced by pain and 
stiffness; and degenerative joint disease of T11 and 12.  The 
examiner noted that the veteran had had several significant 
injuries, by history.  No objective findings were noted upon 
review of the claims file.  

In May 2000, a physician reviewed the veteran's records.  He 
was asked to comment on the discrepancy between the 
interpretations of the X-ray study of the lumbar spine in 
June 1995 by the examining physician and that of the 
radiologist.  He responded that he would have to accept the 
radiologist's interpretation of the X-rays over that of the 
clinician.  Furthermore, the clinician did not indicate any 
physical findings in his examination report.  In responding 
to the question as to the etiology of the chronic back 
strain, he commented that there was a history of three 
separate injuries during which the veteran claimed to have 
injured his back.  However, based on the absence of abnormal 
findings of the back, he concluded that the veteran's 
injuries did not result in a chronic back disability.  The 
diagnosis was low back sprain with discomfort and pain based 
on the veteran's subjective complaints and not substantiated 
by X-ray findings.  He noted that he had no doubt that the 
veteran's back was uncomfortable.  Nevertheless, there was 
insufficient evidence to make a diagnosis of an old or new 
back injury or sequelae therefrom.  

In response to a request to clarify his opinion later that 
month, the physician added a diagnosis of reported chronic 
back sprain with discomfort and pain as reported by the 
veteran, not substantiated by objective findings.  

Upon VA examination in January 2003, the veteran again 
reported his 1984 accident on the all-terrain cycle.  He 
contended the handle bar hit him in the back when it flipped 
over, and that he has had a dull constant low back pain that 
radiated into the right lower leg since that time.  He was 
unable to bend as far as he used to, and the pain was made 
worse by running and lifting.  Clinical evaluation revealed 
that there was no deformity of the lumbar or sacral spine.  
There was tenderness over the lumbar spine at the L4-L5 level 
but no paraspinal muscle tenderness.  Range of motion was 
flexion to 70 degrees' extension to 25 degrees; right lateral 
flexion to 30 degrees; left lateral flexion to 35 degrees; 
and right and left rotation to 30 degrees.  The veteran 
walked with a normal gait and was able to climb on and off 
the examination table without difficulty.  Deep tendon 
reflexes were normal at both the knees and the ankles.  Thee 
was normal strength in both legs and straight-leg raising was 
negative bilaterally.  An X-ray showed normal alignment of 
the lumbar vertebral bodies and minimal degenerative changes 
at the lower thoracic lumbar region.  The assessment was 
chronic lower back pain.  The examiner reviewed the veteran's 
claims file, and noted that although the veteran attributed 
his back pain to the accident in 1984, there was no 
corroborating evidence in the record.  Furthermore, he 
concluded that the injury was most likely a contusion that 
would result in a soft tissue injury and not degenerative 
disease of the spine.  He noted the findings by Dr. H. from 
June 1992; however, the current clinical findings were 
markedly different.  

In analyzing the merits of the claim, the Board finds that 
service connection for a chronic low back disability must be 
denied because the preponderance of evidence weighs against 
the claim.  Initially, the Board points out that the 
veteran's service medical records from his period of active 
military service do not document any complaints of back pain 
or injuries to the back.  Moreover, in his Reports of Medical 
History completed in August 1982 and May 1990, the veteran 
responded that he did not have any recurrent back pain, and 
there was no mention of the 1984 all-terrain vehicle 
accident.  The veteran was seen by a chiropractor in April 
1990, two months prior to his discharge from his first period 
of active duty.  However, at that time, he had only reported 
pain in the lumbar spine for approximately two years.  Again, 
there was no mention of the 1984 accident.  

Furthermore, the veteran's file was reviewed on two 
occasions, in May 2000 and January 2003, and both physicians 
concluded that although the veteran had complaints of low 
back pain, there were no clinical findings to support the 
conclusion that a chronic low back disability began in or was 
otherwise related to his active military service.  In May 
2000, the physician observed that prior X-ray reports were 
negative for any defects in the lumbosacral spine, and he 
fully explained why the radiologist's interpretation of the 
June 1995 X-rays was more reliable than the findings reported 
by the clinician.  In January 2003, the physician clinically 
opined that there was no corroborating evidence that the 1984 
accident the veteran described resulted in his current back 
disability.  The Board has placed considerable weight on 
these opinions because they were based on a review of the 
clinical files, the veteran's subjectively reported history, 
as well as a full clinical evaluation in January 2003.  
Hence, the Board concludes that the more probative evidence 
shows that he does not have a chronic low back disability 
that is related to service.  See Winsett, supra.  

Furthermore, there is no demonstration by competent (medial) 
evidence of arthritis of the lumbosacral spine to a 
compensable degree within one year of his discharge from 
service in June 1990 or April 1995, and continuity of 
symptomatology has not been sufficiently demonstrated to 
support a grant of service connection for a chronic low back 
disability.  Again, the Board notes that the veteran was seen 
by a chiropractor in April 1990.  However, clinical records 
from that period of treatment were not available and 
subsequent clinical evaluations and X-ray studies did not 
provide evidence of a chronic low back disability that 
resulted from an incident in service.  Finally, the Board 
acknowledges the veteran's complaints of pain; however, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The veteran has offered his own opinion that he has a chronic 
low back disability that began during his active military 
service.  However, his opinion is not probative on the issue 
because lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  There is no competent medical opinion of 
record which shows that the veteran has a current chronic low 
back disability that is related to his military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim and service connection for 
a chronic low back disability is denied.  


ORDER

Service connection for a chronic low back disability is 
denied.  


REMAND

As noted above, in the September 2001 decision, the Board 
granted service connection for left ear tinnitus.  Service 
connection for right ear tinnitus had already been 
established and a 10 percent rating had been in effect since 
April 28, 1995.  In a May 2002 rating decision, the RO 
implemented the Board's decision and granted service 
connection for bilateral tinnitus.  The RO then determined 
that only a 10 percent rating was warranted for bilateral 
tinnitus, effective April 28, 1995.  In November 2002, the 
veteran requested that he be granted a separate, compensable 
initial rating for his left ear tinnitus.  His service 
representative also included this issue in the April 2003 VA 
From 646 equivalent.  The Board finds that these documents 
constituted timely notices of disagreement with the initial 
rating assigned for left ear tinnitus.  However, a statement 
of the case has not yet been issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  Consequently, the Board concludes that a remand is 
required.  

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should provide the veteran and his 
representative with a statement of the 
case pertaining to the issue of 
entitlement to a separate, compensable 
initial rating for left ear tinnitus.  
The veteran should also be advised of 
what actions he must take in order to 
perfect an appeal on this issue if he 
wishes it to be considered by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


